Citation Nr: 1118446	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Chronic hearing loss was not demonstrated in service or within one year of separation from service; the Veteran's current hearing loss is not attributable to military service.

2.  The Veteran does not have tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through a January 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the January 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned January 2007 letter.  Further, the Veteran was provided notice regarding an award of an effective date or rating criteria in the January 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been associated with the claims file.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran also underwent VA examination in May 2007, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on audiological examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and her current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that his current bilateral hearing loss and tinnitus are attributable to noise exposure while serving on active duty.  First, the Board notes that VA audiology examination conducted in May 2007 shows a current bilateral hearing loss disability for VA purposes, as well as a current diagnosis of tinnitus.  38 C.F.R. § 3.385.  The Veteran served on active duty from August 1966 to March 1970.  His DD Form 214 indicates that his military occupational specialty was aircraft maintenance specialist.  The Veteran has further stated on multiple occasions that he was exposed to noise during service from the engines on the flight line where he worked.  

Relevant medical evidence consists of the Veteran's service treatment records as well as the report of a VA audiological examination conducted in May 2007.  A review of the Veteran's service treatment records reflects that he did not complain of and was not treated for any problems with hearing loss or tinnitus while in service.  In May 1966, at a pre-entrance medical examination, audiological testing revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
10 (20)
0 (10)
10 (15)
LEFT
5 (20)
0 (10)
5 (15)
0 (10)
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

The Veteran was given audiograms in October 1966 and July 1969 as part of a hearing conservation program.  At the October 1966 audiogram, examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-0 (15)
-5 (5)
-5 (5)
-5 (5)
--

At the July 1969 audiogram, examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
15

At both the October 1966 and July 1969 hearing evaluations, the Veteran was asked if he experienced tinnitus.  On both occasions, the Veteran did not report any tinnitus.  To the contrary, the Veteran did not complain of and was not treated for any problems with his hearing acuity or tinnitus while in service.  The Board acknowledges that the reading at 500 Hertz for the Veteran's right ear demonstrates an increased threshold noted at the May 1966 pre-entry examination but finds that later testing, both during service and at the time of the Veteran's separation from active duty, revealed normal hearing at that frequency.

The January 1970 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
20
LEFT
5
5
10
0
15

A VA examination was provided to the Veteran in May 2007.  Report of that examination reflects that the Veteran reported having been exposed to noise in service while working as an airline mechanic on the flight line.  The Veteran also stated that he had not experienced any post-service noise exposure either occupationally or recreationally.  When asked when his tinnitus began, the Veteran reported that it started three to five years prior to the examination.  Audiological examination revealed bilateral sensorineural hearing loss, and the examiner also diagnosed the Veteran with tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to any in-service noise exposure.  In so finding, the examiner noted the Veteran's normal hearing at his separation from service, as well as the lack of complaints in service of problems with hearing loss or tinnitus and his reported onset of tinnitus only three to five years earlier, and concluded that it was thus less likely than not that the Veteran's hearing loss or tinnitus was a result of his military service. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and for tinnitus.  The Board concedes that VA examination confirms that the Veteran currently suffers from hearing loss and tinnitus.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, even conceding the Veteran's exposure to acoustic trauma while in service, the May 2007 VA examiner found no link between any current disability and military service.  Noting that the Veteran's exposure to acoustic trauma in service occurred more than 30 years prior to his report of first noticing symptoms of tinnitus approximately three to five years earlier, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current tinnitus was related to the Veteran's military service.  Similarly, the examiner looked to the Veteran's normal hearing at separation in finding that any current hearing loss was not likely related to service.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current hearing loss or tinnitus.  In that connection, the Board notes that the medical opinion submitted by the February 2008 VA examiner acknowledged the Veteran's complaints of in-service noise exposure but nonetheless concluded that it was less likely than not that the Veteran's current hearing loss or tinnitus was in fact due to in-service exposure to acoustic trauma or otherwise related to service, based in part on the time of onset as reported by the Veteran himself.  The examiner reasoned that the Veteran's report of an onset of tinnitus only three to five years prior to examination was too remote in time from his separation from active duty-which occurred more than 35 years prior to the examination-to warrant a finding of an etiological relationship between the Veteran's service and his current tinnitus.  Similarly, the examiner looked to the Veteran's normal hearing at separation in finding that any current hearing loss was not likely related to service.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to acoustic trauma, and his current hearing loss or tinnitus.

Regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, there is simply no medical evidence to show that the Veteran's current tinnitus is related to military service.  To the contrary, the May 2007 VA examiner opined that it was less likely than not that the Veteran's current tinnitus is etiologically related to service, including his conceded exposure to in-service acoustic trauma.  This decision was based in part on the Veteran's reported onset of tinnitus only, at most, five years prior to the examination, or more than 35 years after his separation from active duty.  Further, the Board notes that when asked at hearing conservation examinations in service, the Veteran did not report experiencing tinnitus.  As there is no medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.

The Board thus finds that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss and tinnitus.  The Board finds credible the Veteran's report that he currently experiences bilateral hearing loss and tinnitus.  However, there is no credible evidence indicating that his hearing loss or tinnitus began during service or that he has experienced a continuity of symptomatology since service.  In this regard, the Board recognizes that the Veteran reported on his original application that his tinnitus began in service.  However, as noted, during VA examination, he reported that he first noticed tinnitus approximately three to five years earlier, which would place the onset of the tinnitus well over three decades after separation.  The Board finds the statement made directly to a health care provider during the course of examination to be inherently more credible than the statement noted in his formal application, which was a document submitted in support of his claim for monetary benefits.  The Board further notes that the Veteran has not contended at any point during the appeal process that he has continuously experienced hearing loss since service.

Thereafter, because there is no allegation that the Veteran has experienced hearing loss continuously since service, and as the most credible lay evidence of record suggests that his tinnitus symptoms had their onset more than three decades after separation, in order for the Veteran's claim to be granted, the record would have to contain competent evidence of a link between the present disorders and military service.  Here, there is no such evidence; nor is there evidence in the Veteran's service treatment records to indicate that he complained of or sought treatment for problems with hearing loss or with tinnitus during service.  To the contrary, he was found to have normal hearing on multiple audiological examinations during service, and did not report experiencing any tinnitus even when asked directly about the disorder.  Indeed, as noted above, the only medical opinion of record that speaks to the relationship between any current hearing loss or tinnitus disability and service is unfavorable.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disabilities to service.  The Board is satisfied that the VA examiner's opinion is adequate for deciding this appeal.  The May 2007 VA examiner's medical opinion, which is based on the entire record, including the Veteran's own history, is that the Veteran's hearing loss and tinnitus are not at least as likely as not related to military service.  Because the VA examiner's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and tinnitus must be denied.

The Board notes that the Veteran and his representative have stated in multiple submissions to VA that the Veteran suffered acoustic trauma while in service and that his current hearing loss and tinnitus were caused by the in-service noise exposure.  In this regard, the Board notes that it does not question that the Veteran was exposed to acoustic trauma in service, or that he presently suffers from hearing loss and tinnitus.  However, in order for the Veteran's claims to be granted, a medical nexus linking the present disorders to service or to continued symptoms is required.  Here, there is no such evidence.  Indeed, as noted above, there is no medical evidence whatsoever of a link between the Veteran's claimed disabilities and his time in service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as the lack of in-service documentation of hearing loss or tinnitus.  Further, as noted above, there is no credible lay evidence suggesting the onset of symptoms during service, and the Veteran is not otherwise competent to provide a medical opinion linking his disabilities to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


